DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on January 4 of 2020, has been entered.  Claims 15 and 18 have been amended.  No claim has been cancelled, or added.  Claims 1-20 are still pending in this application, with claims 1 and 15 being independent.
 
Applicant’s amendment to the claims have overcome the rejections under 35 USC 112, as detailed in sections 3-5 of the previous Office Action (mailed October 1, 2020).  Therefore, the cited rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on January 4 of 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,537,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s terminal disclaimer has overcome the rejections under the judicially created non-statutory double patenting, as detailed in sections 6-29 of the previous 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illuminated shelf system including first and second support rails each having first and second edge retaining slots; a wall panel disposed between the support rails such that its edges are received in one of the retaining slots of each support rails; first and second electrical supply rails affixed to a front surface of the wall panel and insulated from the support rails; at least one illumination unit removably mounted to the support rails, and including at least one fixture with array of LEDs; and a power supply electrically connected to the electrical supply rails.
While the use and advantages of illuminated shelf systems, specifically those including hidden electrical connection means and/or supporting rails receiving wall panels, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically supporting rails with edge slots for receiving wall panels, and the supporting rails electrically insulated from electrical supply rails provided in such wall panels, as featured by the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/Ismael Negron/
Primary Examiner, AU 2875